DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                Status of Claims 
Claim(s) 1-3,6, 8, 10, 12-13, 17 and 19 are pending in the application. Claim(s) 4-5, 7, 9, 11, 14-16, 18 & 20 have been canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
 “a dispensing device….” in claim(s) 2-3.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“A dispensing device….” Is being interpreted as being “a tube and nozzle at the distal end of the tube…” [Par. 59]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 10, 12-13, 17 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murison (US 2018/0184722) in view of Liu (US 2016/0157523)
As Per Claim 1, Murison discloses a vapor-generating system [abstract], comprising:
 a fluid channel [Fig. 6, #12]  fluidly connected to a liquid source [Fig. 6, #6]; and 
a fluid sensor [Fig. 6, #8], the fluid sensor configured to generate a sensor signal indicating a presence of liquid vapor-forming substrate in the fluid channel based on measuring an electrical property of a fluid in the fluid channel. [Par. 142; “…the sensor on the input line that feeds the piezo-pump to include a pair of electrical contacts on either side of the tube: when there is e-liquid in the portion of the tube around which the sensors are placed, then there is a large resistance (but one that is measurable by an electronics module in the case); when there is air in that portion, then the resistance is infinite or too high to measure. When e-liquid is detected, then that information can be combined with an ambient temperature measurement from a solid-state thermometer in the case to control the piezo-pump so that it operates at its optimal cycle time or frequency…”], wherein the electrical property is an electrical resistance or dielectric constant of the fluid in the fluid channel [Par. 142; “…the sensor on the input line that feeds the piezo-pump to include a pair of electrical contacts on either side of the tube: when there is e-liquid in the portion of the tube around which the sensors are placed, then there is a large resistance (but one that is measurable by an electronics module in the case).…”], wherein the sensor signal further indicates a type of liquid vapor-forming substrate in the fluid channel, based on the electrical property of the fluid in the fluid channel [Par. 142; “…If the e-liquid is even more viscous (for example, the ambient temperature is very cold), then the piezo pump may need to operate even more slowly. So being able to automatically alter the cycle time or frequency of the piezo-pump, based on an automatic assessment of the substance being pumped, is very useful…”], wherein different liquid vapor-forming substrate are associated with different electrical properties [Par. 142; “… One way we can achieve this is for the sensor on the input line that feeds the piezo-pump to include a pair of electrical contacts on either side of the tube: when there is e-liquid in the portion of the tube around which the sensors are placed, then there is a large resistance (but one that is measurable the reference clearly contemplates detecting different type of substances (“…automatic assessment of the substance being pumped…”) and detecting said substances via their resistance. Thus, it is inherent that different substances, with different electrical properties, would be detected as well, as clearly shown in the citation.],;
a vaporizer [Fig. 6, #1]; and 
a controller [Par. 44], the controller configured to control the vaporizer based on processing the sensor signal generated by the fluid sensor to determine which particular type of liquid vapor-forming substrate is in the fluid channel. [Par. 12; “…The electronic vaporiser system as defined above in which the piezo pump or its control or driver circuitry, provides data to an electronics module that enables the module to determine, estimate or infer the amount of liquid pumped from the cartridge or chamber or left remaining in the cartridge or chamber, using a knowledge of the total number of pumping cycles and the amount pumped per cycle…” & Par. 142; “…One way we can achieve this is for the sensor on the input line that feeds the piezo-pump to include a pair of electrical contacts on either side of the tube: when there is e-liquid in the portion of the tube around which the sensors are placed, then there is a large resistance (but one that is measurable by an electronics module in the case); when there is air in that portion, then the resistance is infinite or too high to measure. When e-liquid is detected, then that information can be combined with an ambient temperature measurement from a solid-state thermometer in the case to control the piezo-pump so that it operates at its optimal cycle time or frequency…”; the reference explicitly discloses that the vaporizer system intake of substance is controlled directly via the pump, in which the pump regulates the amount of aerosol based on its substance, as shown in above citations]

Liu, much like Mursion, pertains to a vapor generator used for an electronic smoking apparatus. [abstract] 
Liu discloses wherein the fluid sensor [Fig. 2, #T3-T4] includes a first electrode [Fig. 2, #157] and a second electrode  [Fig. 2, #156] opposite the first electrode [Fig. 2, #157], the first electrode and the second electrode [Fig. 2, #156-157] extending perpendicular to the fluid channel [Fig. 2, #136].
Liu discloses the benefits of the sensor in that effectively determines the presence of liquid vapor and whether it is dried up or wet along the channel when heating. [Par. 28]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the fluid sensor as taught by Murison in view of the sensor as taught by Liu to further include a first electrode and a second electrode opposite the first electrode, the first electrode and the second electrode extending perpendicular to the fluid channel to effectively determine the presence of liquid vapor and whether it is dried up or wet along the channel when heating. [Par. 28]
As Per Claim 2, Murison discloses a dispensing device configured to dispense the liquid vapor-forming substrate [refer to annotated Fig. 7, #A below; the examiner is interpreting the bottom/detachable portion of the tube as shown in the figure as being the dispensing device; Par. 148; “…pumps e-liquid into…”], the dispensing device in fluid communication with the liquid source. [Fig. 7, #6]

    PNG
    media_image1.png
    698
    466
    media_image1.png
    Greyscale

As Per Claim 3, Murison discloses wherein the fluid channel [Fig. 6, #12] and the fluid sensor [Fig. 6, #8] are between the liquid source [Fig. 6, #12] and the dispensing device. [refer to annotated Fig. 7, #A below]

    PNG
    media_image1.png
    698
    466
    media_image1.png
    Greyscale

As Per Claim 6, Murrison discloses wherein the first electrode is at a first channel wall of the fluid channel, the second electrode is at a second channel wall of the fluid channel [Par. 437; “…the sensor includes a pair of electrical contacts (electrodes) on either side of the tube…”; and
 the first electrode and the second electrode are both in direct contact with the fluid in the fluid channel. [Par. 437;  “…when there is e-liquid in the portion of the tube around which the sensors are placed…”]
As Per Claim 10, Murison discloses wherein the liquid source includes a micropump, a micro stepper motor pump, or a piezoelectric pump. [Par. 100; “…The piezo-pump 6…]
As Per Claim 12, Murison discloses a main body [Fig. 1], the main body including a power supply [par. 0076” case 5 Main battery in the case”; Par. 857; “…the electronics module controls the power delivered using the resistance measurement and does not calculate any derived temperature”], 
wherein the liquid source [Fig. 6, #6], the dispensing device [refer to annotated Fig. 7, #A below], the fluid channel [Fig. 6. #12] and the fluid sensor [Fig. 6, #8] are encompassed in the main body [Fig. 6,100], wherein the liquid storage portion is included in a cartridge [Par. 897; “…the type of e-liquid stored in the cartridge...”], the cartridge [Fig. 6, #3]  configured to be releasably connected to the main body [Fig. 6, #100].

    PNG
    media_image1.png
    698
    466
    media_image1.png
    Greyscale

As Per Claim 13, Murison discloses providing a liquid source [Fig. 6, #6] configured to supply a liquid vapor-forming substrate [abstract];
 fluidly connecting a fluid channel [Fig. 6, #12] to the liquid source [Fig. 6, #6]; and 
coupling a fluid sensor [Fig. 6, #8]  to the fluid channel [Fig. 6, #12], such that the fluid sensor is configured to generate a sensor signal indicating a presence of the liquid vapor- forming substrate in the fluid channel based on measuring an electrical property of a fluid in the fluid channel. [Par. 142; “…the sensor on the input line that feeds the piezo-pump to include a pair of electrical contacts on either side of the tube: when there is e-liquid in the portion of the tube around which the sensors are placed, then there is a large resistance (but one that is measurable by an electronics module in the case); when there is air in that portion, then the resistance is infinite or too high to measure. When e-liquid is detected, then that information can be combined with an ambient temperature measurement from a solid-state thermometer in the case to control the piezo-pump so that it operates at its optimal cycle time or frequency…”]

Liu, much like Mursion, pertains to a vapor generator used for an electronic smoking apparatus. [abstract] 
Liu discloses wherein the fluid sensor [Fig. 2, #T3-T4] includes a first electrode [Fig. 2, #157] and a second electrode  [Fig. 2, #156] opposite the first electrode [Fig. 2, #157], the first electrode and the second electrode [Fig. 2, #156-157] extending perpendicular to the fluid channel [Fig. 2, #136].
Liu discloses the benefits of the sensor in that effectively determines the presence of liquid vapor and whether it is dried up or wet along the channel when heating. [Par. 28]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the fluid sensor as taught by Murison in view of the sensor as taught by Liu to further include a first electrode and a second electrode opposite the first electrode, the first electrode and the second electrode extending perpendicular to the fluid channel to effectively determine the presence of liquid vapor and whether it is dried up or wet along the channel when heating. [Par. 28]
As Per Claim 17, Murrison discloses wherein the first electrode is at a first channel wall of the fluid channel, the second electrode is at a second channel wall of the fluid channel [Par. 437; “…the sensor includes a pair of electrical contacts on either side of the tube…”]; and
 the first electrode and the second electrode are both in direct contact with the fluid in the fluid channel. [Par. 437;  “…when there is e-liquid in the portion of the tube around which the sensors are placed…”]
Claim(s) 8 & 19 is rejected under 35 U.S.C. 103 as being unpatentable over Murison (US 2018/0184722) in view of Liu (US 2016/0157523) in further view of Tu (US 2015/0173419). 
As Per Claim(s) 8 & 19, Murison discloses all limitations of the invention except wherein the fluid sensor includes a voltage divider circuit.
Tu, much like Murison, pertains to an electronic cigarette with a thermal flow sensor. [abstract] 
Tu discloses the fluid sensor includes a voltage divider circuit. [Par. 47; “…a divided reference voltage 510…] 
Tu discloses the benefits of the divided reference voltage in that it aids in immediately responding to an air flow caused by a smoker. [Par. 12] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a fluid sensor as taught by Tu to further include the fluid sensor includes a voltage divider circuit to aid in immediately responding to an air flow caused by a smoker. [Par. 12]
Response to Arguments
Applicant’s arguments, filed 07/29/2021 have been considered and are considered persuasive. 
The previous rejection(s) under 35 U.S.C 103 have been withdrawn in light of applicant’s amendments to the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                        

/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726